t c summary opinion united_states tax_court malek cithol kotjok petitioner v commissioner of internal revenue respondent docket no 15006-10s filed date malek cithol kotjok pro_se tammra s mitchell for respondent summary opinion wells judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency with respect to petitioner’s tax_year of dollar_figure the issues we must decide are whether petitioner is entitled to dependency_exemption deductions for his minor children whether petitioner is entitled to the child_tax_credit whether petitioner is entitled to the additional_child_tax_credit whether petitioner is entitled to head_of_household filing_status and whether petitioner is entitled to the earned_income_tax_credit background some of the facts and certain exhibits have been stipulated the parties’ stipulations of facts are incorporated in this opinion by reference and are found accordingly at the time he filed his petition petitioner was a resident of georgia petitioner his wife and their children immigrated to the united_states as refugees from southern sudan now south sudan during petitioner and his wife mary a rizig ms rizig had marital problems and are now separated during ms rizig was granted a permanent protective_order by a georgia court pursuant to the protective_order petitioner is not permitted visitation with the 2petitioner’s native language is dinka at trial the court provided an interpreter because petitioner stated that he was insufficiently fluent in english to proceed without assistance from an interpreter couple’s children unless the visit is arranged through ms rizig’s religious_organization or sister nora ryan ms rizig has since moved to virginia taking her children with her those children including dmck and nmck lived with her throughout on her tax_return ms rizig claimed dmck and nmck as dependents additionally she claimed head_of_household filing_status the child_tax_credit the additional_child_tax_credit and the earned_income_tax_credit on his tax_return petitioner also claimed dmck and nmck as dependents the child_tax_credit the additional_child_tax_credit the earned_income_tax_credit and head_of_household filing_status although they no longer live with him petitioner still receives occasional visits from dmck and nmck he speaks with them on the telephone and he provides them with financial support respondent issued a notice_of_deficiency to petitioner and petitioner timely filed his petition with this court discussion as a general_rule the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 if the taxpayer satisfies certain substantiation and recordkeeping requirements the burden_of_proof regarding factual matters may shift to the commissioner see sec_7491 petitioner has not contended and we do not conclude that the burden_of_proof should shift to respondent see sec_7491 and b a taxpayer may claim a dependency_exemption deduction with respect to an individual who is either a qualifying_child or a qualifying_relative sec_151 sec_152 in general to be a taxpayer’s qualifying_child an individual must a bear a qualifying relationship to the taxpayer b have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year c meet certain age requirements and d not have provided more than half of his or her own support for the year sec_152 petitioner acknowledged that both dmck and nmck lived with ms rizig during all of because neither dmck nor nmck had the same principal_place_of_abode as petitioner for more than half of neither is petitioner’s qualifying_child under sec_152 3additionally if more than one parent claims the same qualifying_child sec_152 provides that such child will be treated as the qualifying_child of i the parent with whom the child resided for the longest period of time during the taxable_year or ii if the child resides with both parents for the same amount of time during such taxable_year the parent with the highest adjusted_gross_income because both petitioner and ms rizig claimed dmck and nmck as dependents and because dmck and nmck lived with ms rizig throughout each was a qualifying_child with respect to ms rizig but not with respect to petitioner in the case of divorced or qualified separated parents special rules determine which parent may claim a dependency_exemption deduction for a child sec_152 allows the noncustodial_parent a dependency_exemption deduction if the custodial_parent signs a written declaration releasing her claim to the exemption and the noncustodial_parent attaches the declaration to his federal_income_tax return neither of those requirements was met accordingly neither dmck nor nmck is petitioner’s qualifying_child pursuant to sec_152 consequently we conclude that petitioner is not entitled to dependency_exemption deductions for dmck and nmck sec_24 authorizes a tax_credit with respect to each qualifying_child of the taxpayer the child_tax_credit provided by sec_24 may not exceed the taxpayer’s regular_tax_liability sec_24 where a taxpayer is eligible for the child_tax_credit but the taxpayer’s regular_tax_liability is less than the amount of the child_tax_credit potentially available under sec_24 sec_24 makes a portion of the credit known as the additional_child_tax_credit refundable the term qualifying_child means a qualifying_child of the taxpayer as defined in sec_152 who has not attained age sec_24 because neither dmck nor nmck was a qualifying_child of petitioner during we conclude that he is not entitled to the child_tax_credit or additional_child_tax_credit pursuant to sec_24 sec_1 provides a special tax_rate for an individual who qualifies as a head_of_household as pertinent here sec_2 provides that an unmarried individual shall be considered a head of a household if that individual maintains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of i a qualifying_child of the individual as defined in sec_152 because neither dmck nor nmck was a qualifying_child of petitioner during we conclude that he is not entitled to claim head_of_household filing_status sec_32 permits an eligible_individual to receive an earned_income_credit against the individual’s tax_liability as pertinent here the term eligible_individual includes any individual who has a qualifying_child for the taxable_year sec_32 in general the term qualifying_child means a qualifying_child of the taxpayer as defined in sec_152 determined without 4an eligible_individual may also include an individual who does not have a qualifying_child see sec_32 however an earned_income_tax_credit is available to such an individual only if the individual’s adjusted_gross_income is less than dollar_figure see revproc_2007_66 sec_3 2007_2_cb_970 because petitioner’s adjusted_gross_income during exceeded that amount petitioner is not entitled to the earned_income_tax_credit for that year without a qualifying_child regard to sec_152 regarding the amount of support and sec_152 regarding special rules for divorced parents sec_32 because petitioner had no qualifying_child during his tax_year we conclude that he is not entitled to the earned_income_tax_credit in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
